950 A.2d 1286 (2008)
287 Conn. 910
STATE of Connecticut
v.
Dereck THOMAS.
Supreme Court of Connecticut.
Decided May 13, 2008.
Christine A. Janis, assistant public defender, in support of the petition.
Timothy F. Costello, deputy assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 106 Conn.App. 160, 941 A.2d 394 (2008), is denied.
ROGERS, C.J., and SCHALLER, J., did not participate in the consideration or decision of this petition.